DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
Response to Amendment
The Amendment filed on 7/29/2021 has been entered. Claims 1, 3, 5, 21-22, 24-27, and 29-31 remain pending in the application. Claim 3 has been withdrawn from further consideration as detailed in the Non-final office action mailed 7/17/2020 and claims 21, 24-25 and 29-30 have been withdrawn from further consideration as detailed in the Final Office Action mailed 11/18/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 6/16/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
3.	(Canceled)
21. 	(Canceled)

25.	(Canceled)
29.	(Canceled)
30.	(Canceled)
Authorization for this examiner’s amendment was given in an interview with Brad Wilson on 9/3/2021. 
Allowable Subject Matter
Claim 1, 5, 22, 26-27 and 31 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an anti-snagging component as claimed in claim 1 comprising a drip chamber and an anti-snagging structure comprising at least one gusset disposed on the end surface of the housing and the tube port, the at least one gusset extending from  a distal most end surface of the housing to a distal most end surface of the tube port, wherein a sliding surface of the at least one gusset extends from the distal most end surface of the housing to the distal most end surface of the tube port.
In regard to claim 22, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an anti-snagging component as claimed in claim 22 comprising a drip chamber and an anti-snagging structure comprising at least one gusset disposed on the end surface of the housing and the tube port, the at least one gusset extending from a distal most end surface of the housing to  a distal most end surface of the tube port, wherein a sliding surface of the at least one gusset extends from the distal most end surface of the housing to the distal most end surface of the tube port.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783